993 A.2d 467 (2010)
296 Conn. 908
SARA S. MARSHALL
v.
Stephen P. MARSHALL.
SC 18608
Supreme Court of Connecticut.
Decided May 5, 2010.
Kenneth J. Bartschi and Karen L. Dowd, Hartford, in support of the petition.
The defendant's petition for certification for appeal from the Appellate Court, 119 Conn.App. 120, 988 A.2d 314 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly limit its remand order to a rehearing only on the trial court's orders concerning the parties' tangible personal property?"